   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )        CRIMINAL ACTION NO.
     v.                          )           2:18cr116-MHT
                                 )                (WO)
RANDALL M. DAVIS                 )


                          JUDGMENT

    Because defendant Randall M. Davis has successfully

completed the Pretrial Diversion Program, it is ORDERED

that the government's motion to dismiss the superseding

indictment against defendant Davis (doc. no. 261) is

granted; the superseding indictment (doc. no. 69) is

dismissed   with   prejudice    as   to   defendant   Randall   M.

Davis; and defendant Davis is discharged.

    DONE, this the 31st day of March, 2020.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
